DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a method/headset, comprising: receiving a first utterance from a user; independent from an authenticating the user, identifying a first pre-determined keyword that matches  at least a portion of the first utterance; based on the identification of the first pre-determined keyword, authenticating the user by comparing the at least a portion of the first utterance with a first voiceprint that is associated with the first pre-determined keyword; while comparing the at least a portion of the first utterance with the first voiceprint that is associated with the first pre-determined keyword: identifying a first resource associated with the first pre-determined keyword; and in response to authenticating the user based on the comparison, accessing the first resource.  Applicant arguments filed 2/11/2021 were considered. Applicant arguments presented on pages 6-7 of response saying that the Haughay et al., in view Laroche do not teach the claimed invention as amended is persuasive. The cited prior art alone or in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601.  The examiner can normally be reached on 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        



vbc
3/12/2021